Filed Pursuant to Rule 424(B)(3) Registration No. 333-190051 Dear Stockholder , On June 5, 2013, the Board of Directors of Media General, Inc. unanimously approved Media General’s entry into a merger agreement providing for a business combination of Media General and New Young Broadcasting Holding Co., Inc., a privately held company that, like Media General, is a local broadcast television and digital media company. We are excited about the prospects for the combined company. The combined company will own or operate 31 network-affiliated television stations across 28 markets, reaching approximately 16.5 million, or approximately 14%, of U.S. TV households. We expect that, on a pro forma basis, the combined company’s 2012 revenues would have been approximately $588 million, including approximately $113 million of political revenues. In addition, we have identified approximately $44 million of annual operating and financing synergies in connection with the transaction, which we believe will result in significant benefits to the combined company by improving the operational and financial performance levels of the combined company. Moreover, we believe the combined company will have a strong balance sheet, including significant net operating loss carryforwards that will survive the transaction, and an enhanced credit profile, creating opportunities to refinance existing debt at a significantly lower cost of capital. The combined company will have stations with a more balanced mix of network affiliations and will have a presence in many more top markets. The balance of network affiliations of the combined company will include CBS (12), NBC (9), ABC (7) , Fox (1), CW (1) and MyNetwork TV (1). 16 of the combined company’s 31 stations are located in the top 75 designated market areas. We believe the combined company’s increased size will enhance its ability to participate in retransmission revenue growth, market share growth of national and digital advertising, and syndicated programming purchasing . Under the merger agreement, Media General will reclassify all of the outstanding shares of its Class A Common Stock and Class B Common Stock into shares of a newly-created class of Voting Common Stock, each share of which will be entitled to one vote. In addition, in the transaction, Media General will issue to Young’s equityholders approximately 60.2 million shares of this new class of Voting Common Stock (or shares of a newly-created class of Non-Voting Common Stock convertible into shares of such Voting Common Stock). It is estimated that, immediately following the transaction, the Stockholders and other equityholders of Media General immediately prior to the transaction will own approximately 32.5% of the fully diluted shares of the combined company , and Young’s equityholders will own approximately 67.5% of the fully diluted shares of the combined company . The combined company will retain the Media General name and will remain headquartered in Richmond, Virginia, however, Young’s historical financial information will be used for the combined company as described on page 92. Media General’s Class A Common Stock is currently traded on the New York Stock Exchange, which we refer to as the “NYSE,” under the trading symbol “MEG.” There is no established trading market for Class B Common Stock of Media General. After completion of the transaction, the combined company’s Voting Common Stock is expected to trade on the NYSE under the symbol “MEG.” Media General will hold a Special Meeting of its Stockholders to consider and vote on matters necessary to complete the transaction contemplated by the merger agreement. Information about the Special Meeting, the proposals to be voted on at the Special Meeting, the proposed transaction and related matters is contained in this proxy statement/prospectus, which we urge you to read carefully and in its entirety, including the Annexes and exhibits and the information incorporated into this proxy statement/prospectus by reference . Whether or not you expect to attend the special meeting in person, we value your vote. Most Stockholders have a choice of voting over the Internet, by telephone or by using a traditional proxy card. Please refer to your proxy card or the information forwarded by your bank, broker or other holder of record to see which options are available to you. However you choose to vote, please do so at your earliest convenience. In particular, you should consider the matters discussed under “Risk Factors” beginning on page26 of this proxy statement/prospectus. The Board of Directors of Media General unanimously supports the combination of Media General and Young and recommends that you vote “FOR” the approval of each of the proposals described in this proxy statement/prospectus. Sincerely, Sincerely, J. Stewart Bryan III Chairman of the Board George L. Mahoney President and Chief Executive Officer Neither the Securities Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this proxy statement/prospectus. Any representation to the contrary is a criminal offense. This proxy statement/prospectus is dated October 7 , 2013 and is first being mailed or otherwise delivered to Stockholders of Media General on or about October 8 , 2013. Media General, Inc. 333 E. Franklin St. Richmond, Virginia 23219 (804) 887-5000 NOTICE OF SPECIAL MEETING OF STOCKHOLDERS To be held on November 7 , 2013 To the Class A and Class B Common Stockholders of Media General, Inc.: A Special Meeting of the Stockholders of Media General will be held on November 7 , 2013 at 11:00 a.m. , local time, at 111 North 4th Street,Richmond, Virginia, for the following purposes: 1. To vote on the issuance of shares of Media General in connection with the proposed combination of Media General with New Young Broadcasting Holding Co., Inc. and the reclassification of Class A and Class B Common Stock of Media General. 2.To vote on amendments to the Articles of Incorporation of Media General to clarify that: a. only the holders ofClass B Common Stock are entitled to vote on the reclassification described below; and b. one Stockholder of Media General may be issued Non-Voting Common Stock in the reclassification described below. 3.To vote on a plan of merger pursuant to which the Class A and Class B Common Stock of Media General will be reclassified to eliminate Media General’s existing dual-class voting structure. 4.To vote on an advisory basis with respect to certain executive compensation matters . 5.To vote on any proposed adjournment of the Special Meeting (including, if necessary, for purposes of soliciting additional proxies if there are not sufficient votes to approve proposals 1, 2(a), 2(b)or 3). This proxy statement/prospectus provides detailed information about these items of business. The Media General Board of Directors has established September 5 , 2013 as the record date for the Special Meeting. If you were a holder of record of any shares of Class A Common Stock or Class B Common Stock at the close of business on the record date of September 5 , 2013, you are entitled to attend and vote at the Special Meeting or any adjournment or postponement of the Special Meeting. If you are present at the Special Meeting, you may vote in person even though you have previously returned a proxy card or voted in another manner. Whether or not you expect to attend the Special Meeting in person, we value your vote. Most Stockholders have a choice of voting over the Internet, by telephone or by using a traditional proxy card. Please refer to your proxy card or the information forwarded by your bank, broker or other holder of record to see which options are available to you. However you choose to vote, please do so at your earliest convenience. The Stockholders of Media General will not have appraisal rights under the Virginia Stock Corporation Act with respect to any of the matters subject to the proposals referred to above, except that the holders of Class B Common Stock are entitled to assert appraisal rights under the Virginia Stock Corporation Act in connection with the reclassification merger that is the subject of proposal 3 above. Please see “The Transaction – Appraisal Rights” beginning on page94 of this proxy statement/prospectus. Thank you for being a Media General Stockholder. I look forward to seeing you on November 7 , 2013. By the Order of the Board of Directors , Andrew C. Carington Secretary Richmond, Virginia October 7 , 2013 REFERENCES TO ADDITIONAL INFORMATION This proxy statement/prospectus incorporates by reference important business and financial information about Media General from documents previously filed with the Securities and Exchange Commission, which we refer to as the “SEC,” that are not included in or delivered with this proxy statement/prospectus. For a listing of the documents incorporated by reference into this proxy statement/prospectus, see “Where You Can Find More Information” on page189 . This information is available for you to review at the SEC’s Public Reference Room located at 100FStreet, N.E., Room1580, Washington, DC 20549. You can obtain these documents through the SEC website at http://www.sec.gov or on Media General’s website at http://www.mediageneral.com in the Investor Relations section. You can also obtain these documents at no charge by requesting them in writing or by telephone from Media General at the following address and telephone number: Media General, Inc. 333 E. Franklin St. Richmond, Virginia 23219 (804) 887-5127 Attn: Pamela McNeil - Corporate Communications You may also obtain these documents at no charge by requesting them in writing or by telephone from Media General’s proxy solicitor , D.F. King & Co., Inc., at the address and telephone numbers below . If you have questions or need assistance voting your shares please contact: D.F. King & Co., Inc. 48 Wall Street, 22 nd Floor, New York, NY 10005 mediageneral@dfking.com Call Collect: (212) 269-5550 Or Toll-Free:(800) 967-4617 If you would like to request documents from Media General, please do so no later than October 25 , 2013 to receive them before the Special Meeting . The information provided in this proxy statement/prospectus with respect to Media General was provided by Media General and the information provided in this proxy statement/prospectus with respect to Young was provided by Young. See “Where You Can Find More Information” beginning on page189 for more information about the documents referenced in this proxy statement/prospectus. TABLE OF CONTENTS Page QUESTIONS AND ANSWERS ABOUT THE SPECIAL MEETING 1 SUMMARY 8 Parties to the Transaction 8 The Transaction 9 Media General Board Reasons and Recommendations 10 Opinion of RBC Capital Markets, LLC, Media General’s Financial Advisor 10 Opinion of Stephens Inc., Financial Advisor to the Independent Members of Media General’s Board of Directors 11 Key Terms of the Merger Agreement 11 Other Transaction Agreements 13 Regulatory Approvals 14 Material U.S. Federal Income Tax Consequences 14 Differences with Respect to Rights of Media General Stockholders and Combined Company Stockholders 14 Governance of the Combined Company; Officers and Directors of the Combined Company 14 Interests of Media General’s Directors and Officers in the Transaction 16 Voting by Media General’s Directors and Executive Officers 17 Refinancing 17 Appraisal Rights 17 SELECTED HISTORICAL FINANCIAL DATA 18 Selected Historical Consolidated Financial Data of Media General 18 Selected Historical Consolidated Financial Data of Young 19 SELECTED UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION 21 Pro Forma Condensed Combined Balance Sheet Data 22 Pro Forma Condensed Combined Statement of Operations Data 22 COMPARATIVE PER SHARE DATA 23 MARKET PRICE AND DIVIDEND INFORMATION 24 RISK FACTORS 26 Risks Related to the Transaction 26 Risks Related to the Business of Media General 30 Risks Related to the Business of Young 31 Risks Related to the Ownership of the Combined Company Common Stock 35 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS 40 THE SPECIAL MEETING 42 Date, Time and Place of the Special Meeting 42 Purpose of the Special Meeting 42 Record Date; Outstanding Shares Entitled to Vote 42 Quorum 42 Vote Required 43 Recommendation of Media General’s Board of Directors 43 Voting by Media General’s Directors and Executive Officers 44 How to Vote 44 Attending the Special Meeting 45 Voting of Proxies 45 Voting of Media General Shares Held in Street Name 45 Revoking your Proxy 45 Proxy Solicitations 45 i Other Business 46 Adjournments and Postponements 46 PROPOSAL NO. 1 – SHARE ISSUANCE PROPOSAL 47 PROPOSAL NO. 2(a) – FIRST AMENDMENT PROPOSAL 47 PROPOSAL NO. 2(b) – SECOND AMENDMENT PROPOSAL 48 PROPOSAL NO. 3 – THE RECLASSIFICATION PROPOSAL 48 PROPOSAL NO. 4 – SAY ON COMPENSATION PROPOSAL 49 PROPOSAL NO. 5 – ANY ADJOURNMENT PROPOSAL 49 THE TRANSACTION 51 General Description of the Transaction 51 Background of the Transaction 52 Media General’s Reasons for the Transaction and Recommendation of Media General’s Board of Directors 58 Opinion of RBC Capital Markets, LLC, Media General’s Financial Advisor 63 Opinion of Stephens Inc., Financial Advisor to the Independent Members of Media General’s Board of Directors 71 Financial Projections 83 Interests of Media General Directors and Officers in the Transaction 87 Employment Agreements with Certain Executive Officers of Young 91 Accounting Treatment of the Transaction 92 Listing of Combined Company Common Stock 92 Delisting and Deregistration of Class A Common Stock 92 Regulatory Approvals 92 State Takeover Statutes 93 Appraisal Rights 94 MATERIAL U.S. FEDERAL INCOME TAX CONSEQUENCES 96 THE AGREEMENTS 99 DESCRIPTION OF MEDIA GENERAL AND YOUNG DEBT UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION POST-TRANSACTION PRO FORMA SECURITY OWNERSHIP BUSINESS OF YOUNG YOUNG MANAGEMENT’S DISCUSSION & ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS DIRECTORS AND EXECUTIVE OFFICERS OF THE COMBINED COMPANY DESCRIPTION OF COMBINED COMPANY CAPITAL STOCK COMPARISON OF STOCKHOLDER RIGHTS LEGAL MATTERS EXPERTS DEADLINE FOR 2 WHERE YOU CAN FIND MORE INFORMATION INDEX TO CONSOLIDATED FINANCIAL STATEMENTS OF YOUNG F-1 ANNEXES Annex A: Agreement and Plan of Merger Annex B: Plan of Merger Annex C: Form of Combined Company Articles of Incorporation ii Annex D: Form of Combined Company Bylaws Annex E: Form of Amendments to the Articles of Incorporation Annex F: Opinion, dated June 5, 2013,of RBC Capital Markets, LLC Annex G: Opinion, dated June 5, 2013, of Stephens, Inc. Annex H: Virginia Stock Corporation Act – Article 15 – Appraisal Rights and Other Remedies iii QUESTIONS AND ANSWERS ABOUT THE SPECIAL MEETING The following are brief answers to common questions that you may have regarding the proposed transaction and the Special Meeting of Stockholders. We urge you to read carefully and in its entirety this proxy statement/prospectus because the questions and answers in this section may not provide all the information that might be important to you in determining how to vote. Additional information is also contained in the Annexes to, and the documents incorporated by reference in, this proxy statement/prospectus. See “Where You Can Find More Information” beginning on page189 . Q: What is the proposed transaction? A: Media General and certain of its subsidiaries have entered into an Agreement and Plan of Merger, which we refer to as the “merger agreement,” with New Young Broadcasting Holding Co., Inc., which we refer to as “Young,” a privately held company that, like Media General, is a local broadcast television and digital media company. The merger agreement provides for a business combination of Media General and Young. We sometimes refer to Media General following the closing of the transaction as the “combined company” and we sometimes refer to the transactions contemplated by the merger agreement, taken as a whole, as the “transaction.” Under a plan of merger adopted by the Board of Directors of Media General in connection with the merger agreement, Media General will reclassify all of its outstanding shares of Class A Common Stock and Class B Common Stock into shares of a newly-created class of Voting Common Stock,each of which will have one vote. We refer to this as the “reclassification.” In addition, in connection with the transaction, Media General will issue to Young’s equityholders approximately 60.2 million shares of this new class of Voting Common Stock (or shares of a newly-created class of Non-Voting Common Stock convertible into shares of Voting Common Stock). Each of Young’s equityholders will be entitled to receive shares of Voting Common Stock in the transaction, but will have the option to elect to instead receive an equal number of shares of a newly-created class of Non-Voting Common Stock of the combined company . Q: Why am I receiving this document? A: We are sending you this document to help you decide how to vote your shares of Class A Common Stock and/or Class B Common Stock with respect to the matters to be considered at the Special Meeting. The transaction cannot be completed unless certain of the proposals to be voted on at the Special Meeting are approved by the requisite number of votes of the Stockholders of Media General . This proxy statement/prospectus contains important information and you should read it carefully and in its entirety. Q: What will I receive in connection with the transaction? A: As described above under “What is the proposed transaction,” as part of the transaction, Media General will reclassify the outstanding shares of its Class A Common Stock and Class B Common Stock into shares of a newly-created class of Voting Common Stock. As part of the reclassification, all of Media General’s Stockholders will receive one share of Voting Common Stock of the combined company for each share of Class A Common Stock and each share of Class B Common Stock that they hold. No Media General Stockholder will receive any Non-Voting Common Stock of the combined company in the reclassification except for Berkshire Hathaway, Inc., which we refer to as “Berkshire Hathaway,” a holder of approximately 17% of Media General’s currently outstanding shares of Class A Common Stock, which will receive shares of Non-Voting Common Stock of the combined company in the reclassification to the extent necessary to ensure that, following the closing, it will not own more than 4.99% of the Voting Common Stock of the combined company. Q: Will I be able to convert shares of Voting Common Stock I receive in the reclassification into Non-Voting Common Stock? A: Following the completion of the reclassification, under the Articles of Incorporation of the combined company, all of Media General’s Stockholders will have the ability to convert their shares of Voting Common Stock of the combined company into an equal number of shares of Non-Voting Common Stock of the combined company, subject to limitations set forth in the Articles of Incorporation of the combined company. See “Description of Combined Company Capital Stock” beginning on page 175. 1 Q: When do you expect the transaction to be completed? A: The transaction is expected to close in the fourth quarter of 2013. However, the closing of the transaction is subject to various conditions, and it is possible that factors outside the control of Media General and Young could result in the transaction being completed at a later time, or not at all. See “The Agreements – Description of the Merger Agreement – Efforts to Consummate the Transaction” beginning on page110 and “The Agreements – Description of the Merger Agreement – Conditions to the Transaction” beginning on page 112 . Q: What are the proposals on which I am being asked to vote and what is the Board’s recommendation with respect to each proposal? A: You are being asked to approve a number of proposals in connection with the transaction. If you are a holder of shares of Class A Common Stock, you are being asked to approve the following proposals: ● A proposal to approve the issuance of shares of common stock to the Stockholders of Media General in the reclassification and to the equityholders of Young in the business combination, which we refer to as the “share issuance proposal .” ● A proposal to make an amendment to the Articles of Incorporation of Media General intended to clarify that only the shares of Class B Common Stock of Media General are entitled to vote on the reclassification, which we refer to as the “first amendment proposal." ● A proposal to make an amendment to the Articles of Incorporation of Media General intended to clarifythat Berkshire Hathaway may be issued shares of Non-Voting Common Stock in the reclassification, which we refer to as the “second amendment proposal .” If you are a holder of shares of Class B Common Stock, you are being asked to approve the following proposals: ● The share issuance proposal referred to above . ● The first amendment proposal referred to above. ● The second amendment proposal referred to above. ● A proposal to approve a plan of merger under which the Class A Common Stock and Class B Common Stock of Media General will be reclassified to eliminate Media General’s existing dual-class voting structure, which we refer to as the “reclassification proposal.” ● A proposal to approve, on a non-binding and advisory basis, certain executive compensation matters, which we refer to as the “say on compensation proposal.” ● Any proposal to approve an adjournment of the Special Meeting (including, if necessary, for purposes of soliciting additional proxies if there are not sufficient votes to approve the share issuance proposal, the first amendment proposal, the secondamendment proposal and the reclassification proposal), which we refer to as an “adjournment proposal.” The Board of Directors of Media General unanimously recommends a vote “
